------------------------------------ ---- department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil legend university llc dear we have considered your ruling_request dated date and as amended on date requesting rulings under internal_revenue_code i r c sec_501 c and facts you have been recognized by the internal_revenue_service as tax-exempt under sec_501 c and classified as a supporting_organization under sec_509 your tax-exempt purpose has been to provide a broad range of financial support ie fundraising asset administration investment activities etc for university which is a college recognized as tax-exempt under sec_501 c and classified as an educational_organization under sec_170 a ii in addition your board members also help mentor university students llc is a limited_liability_company you are the sole member of llc you state that llc is considered as a disregarded_entity for federal tax purposes under sec_301_7701-3 with llc's activities attributed to you llc purchased land and commercial property hereafter retail center adjacent to university's campus from an unrelated third party utilizing a commercial loan and a cash contribution from you you did not receive any financing from the seller any person related to the seller any qualified_trust or any person related to a qualified_trust the retail center buildings are leased to tenants and which leases llc assumed the rights and obligations of the landlord lessor at closing the business reasons for your purchase through llc include the unique opportunity to enhance university's community by investing in property adjacent to university's campus the opportunity to acquire the property at a favorable price from a distressed seller and the opportunity to realize a significant return on your investment in the form of both rental revenues and long-term appreciation in the property's value each lease provides for the tenanuiessee to make rental payments to the landlord lessor for_the_use_of the retail center you affirm that the rents payable under the leases are for occupancy of the retail_space with no portion of the rents being attributable to the use of personal_property the rent for each lease is a fixed amount specified in the applicable lease except that one lease provides for additional rental payments based on gross_receipts from the leased premise furthermore none of the leases provide for payments based on net_income or profits derived from the leased property finally you state that retail center will not be leased to the seller or any affiliate of the seller under the leases llc is required to provide certain property management and maintenance services with respect to the retail center the maintenance services include the maintenance of structural portions of the retail center underground utility and sewer pipes areas of the retail center grounds surrounding the retail center and common areas of the retail center management services include collecting rents ensuring lease provisions are enforced negotiating new leases and ensuring that common electricity gas sewer and other standard utility_services are supplied to the retail center collectively these activities comprise llc's rental activities you state that llc contracts with a third-party property management company to conduct the rental activities you state that neither you nor llc will engage in the rental activities directly you affirm that the acquisition of the retail center did not diminish the size and scope or alter the nature of your charitable program other than the debt service expenditures and management service fees paid you expect your expenditures after the acquisition to be substantially_similar to your expenditures prior to the acquisition review of your financial statements including your filed form 990s shows that prior to the acquisition you conducted a robust charitable program in regard to your annual support of university you further affirmed that ultimately one hundred percent of the net profits from the retail center will be contributed to university its endowment or otherwise expended on university's behalf rulings requested the ownership of the retail center by llc and the conduct of rental activities on behalf of llc will not provide a basis for the revocation of your tax-exempt status under sec_501 c rental payments to llc by tenants in accordance with the terms of the leases will not be treated as unrelated_business_taxable_income to you under sec_512 the conduct of the rental activities on behalf of llc and the payment of rent to llc under the leases will not cause you to be classified as a feeder_organization under sec_502 law sec_170 ii provides for a charitable deduction for an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_501 c provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_502 provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_502 provides that the term trade_or_business shall not include the deriving of rents which would be excluded under sec_512 if sec_512 applied to the organization sec_509 defines a supporting_organization as a an organization that is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or of sec_509 b is i operated supervised or controlled by one or more organizations described in paragraph or of sec_509 a ii supervised or controlled in connection with one or more such organizations or iii operated in connection with one or more such organizations and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or of sec_509 sec_511 a imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal income_taxation under sec_501 sec_512 defines unrelated_business_taxable_income ubti as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business sec_512 excludes certain rents from the calculation of ubti specifically in the case of rents- a except as provided in subparagraph b there shall be excluded- i all rents_from_real_property including property described in sec_1245 and ii all rents from personal_property including for purposes of this paragraph as personal_property any property described in sec_1245 leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service b subparagraph a shall not apply- i if more than percent of the total rent received or accrued under the lease is attributable to personal_property described in subparagraph a ii or ii if the determination of the amount of such rent depends in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage or percentages of receipts or sales c there shall be excluded all deductions directly connected with rents excluded under subparagraph a sec_513 defines unrelated_trade_or_business to mean any trade_or_business the conduct of which is not substantially related aside from the need for income to the exercise or performance of the organization's exempt_purpose or function that constitutes the basis for its exemption under sec_501 sec_514 for purposes of this section the term debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in subsection c at any time during the taxable_year or if the property was disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition sec_514 provides that except as provided in subparagraph b the term acquisition_indebtedness does not for purposes of this section include indebtedness incurred by a qualified_organization in acquiring or improving any real_property sec_514 provides that for purposes of this paragraph the term qualified_organization means i an organization described in sec_170 b a ii and its affiliated support organizations described in sec_509 sec_1 c -1 e provides that an organization may meet the requirements of sec_501 c although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 c even though it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization emphasis added sec_1_502-1 a provides that in the case of an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit exemption is not allowed under sec_501 on the ground that all the profits of such organization are payable to one or more organizations_exempt_from_taxation under sec_501 in determining the primary purpose of an organization all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of those activities of such organization which are specified in the applicable paragraph of sec_501 sec_1_512_b_-1 c defines the rendering of services for purposes of this paragraph payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for_the_use_of occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units of offices in any office building etc are generally treated as rent from real_property sec_1_513-1 b provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 c provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question--the activities that is of producing or distributing the goods or performing the services involved--and the accomplishment of the organization's exempt purposes sec_1_513-1 d defines the type of relationship required for a trade_or_business to be substantially related trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_58_547 c b provides that a lease the parties to which are both exempt from tax under sec_501 and which otherwise constitutes a business_lease within the meaning of sec_514 will not be considered as substantially related to the charitable educational etc purposes of the lessor solely because the lessee is likewise an exempt_organization the lease of property under ordinary commercial arrangements does not constitute the exercise of an educational or charitable function in and of itself the fact that the lessee may be an exempt educational_organization does not cause the rental of space thereto to become a related activity on the part of the lessor who may be organized in part for educational_purposes revrul_64_182 c b provides that a corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes held the corporation is deemed to meet the primary purpose test of sec_1 c - e and to be entitled to exemption from federal_income_tax as a corporation organized and operated exclusively for charitable purposes within the meaning of sec_501 c where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources analysis the first issue that needs to be addressed is whether llc's operation of retail center is i the operation of an unrelated_trade_or_business if the operation of retail center is an unrelated_trade_or_business it may jeopardize your exempt purposes if the operation of retail center is an unrelated_trade_or_business and a significant part of your activities so then you are no longer operated for charitable purposes as required under sec_501 c sec_513 defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 the term unrelated_business_income pertains to income generated from the sale_of_goods or services as part of a regularly carried on trade_or_business that is not substantially related to the exempt_purpose of the organization see sec_511 sec_512 and sec_513 although llc is not an exempt_organization it is a disregarded_entity under sec_301_7701-3 and its activities will be attributed to you renting retail_space is an activity carried on for profit thus constituting a trade_or_business as such because llc's sole activity is to operate retail center the operation of which is a regularly carried on and is considered a business you engage in a regularly carried on trade_or_business see sec_1_513-1 b c the only issue remaining is whether operating retail center is substantially related to your exempt purposes aside for your need for the income generated by the collection of rents from the operation of retail center see sec_1 d to determine whether the operation of retail center and the collection of rents is substantially related to your exempt_purpose of supporting university other than through the production_of_income and the use of that income necessitates an examination of the relationship between the business activities that produced the income and the accomplishment of your exempt_purpose sec_1_513-1 d thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 d you have not provided facts to support a conclusion that the operation of retail center ie the leasing of commercial space to commercial tenants is substantially related to your exempt purposes other than through the use of lease income to further the financial support of university operating a trade_or_business for profit does not cause the trade_or_business to be substantially related to an exempt_purpose solely on the ground that all of the profits are payable to one or more organizations_exempt_from_taxation under sec_501 see sec_502 specifically the internal_revenue_service has held that the lease of property under ordinary commercial arrangements does not constitute the exercise of an educational or charitable function in and of itself revrul_58_547 c b as such the operation of retail center is unrelated to your exempt purposes and the income generated from the leasing of retail center generates unrelated_business_income although the leasing of retail center generates unrelated_business_income an exception exists under sec_512 sec_512 excludes from the calculation of unrelated_business_income all rents_from_real_property you stated that the income llc collects from the leasing of retail center is income from the rental of real_property you state that llc contracts with a third-party property management company to conduct the rental activities you state that neither you nor llc will engage in the rental activities directly these are routine property management and property maintenance services and are not considered the provision of personal services by a landlord to their tenants see sec_1_512_b_-1 c the exception under sec_512 for income generated from the rental of real_property does not apply if the acquisition of real_property was debt financed see sec_514 however the inclusion in unrelated_business_income for income from debt-financed_property does not apply for certain qualified organizations see sec_514 the term qualified_organization includes organizations described in sec_170 and its affiliated organizations described in sec_509 see sec_514 c because university is described in sec_170 and you are described in sec_509 both university and you are qualified organizations and the income generated from retail center will not be considered unrelated_business_income although the income from retail center is not taxable as unrelated_business_income under sec_512 it is still income from an unrelated_trade_or_business under sec_513 the second issue to be addressed is whether llc's operation of retail center an ii unrelated_trade_or_business will jeopardize your tax-exempt status sec_501 c requires tax-exempt organizations to be operated exclusively for charitable purposes you have previously received a determination that you have been recognized by the internal_revenue_service as tax-exempt under sec_501 c and classified as a supporting_organization under sec_509 for providing a broad range of financial support ie fundraising asset administration investment activities etc to university which is a college recognized as tax-exempt under sec_501 c and classified as an educational_organization under sec_170 a ii an organization will jeopardize its tax-exempt status if it is no longer organized or operated for sec_501 c purposes because you are the sole member of llc the activities of llc will be attributed to you as such you will be deemed to conduct the rental activities described above and the operation of retail center as stated above these activities are unrelated to your exempt purposes other than for your need of income and the use of this income for your charitable purposes an organization may continue to meet the requirements of sec_501 c although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business see sec_1 c -1 e the facts of revrul_64_182 are substantially_similar to those surrounding the acquisition and lease of retail center by llc the organization in revrul_64_182 derived its income principally from the rental of space in a commercial office building that the organization owned and maintained and operated the charitable purpose of the organization was carried out by aiding other charitable organitions through contributions and grants to those organizations for charitable purposes in revrul_64_182 the organization was deemed to meet the primary purpose test of sec_1 c -1 e and to be entitled to exemption under sec_501 c upon a showing that the organization's program of contributions and grants was commensurate in scope with the organization's financial resources accordingly you too should be deemed to meet the primary purpose test and continue to qualify for exemption under sec_501 c as long as your program of supporting university is commensurate in scope with your financial resources your charitable purpose is to provide a broad range of financial support ie fundraising asset administration investment activities etc for university through llc you acquired and manage retail center and perform rental activities you affirm that the acquisition of retail center did not diminish the size and scope or alter the nature of your charitable program other than the debt service expenditures and management service fees paid you expect your expenditures on behalf of university after the acquisition of retail center to be substantially_similar to your expenditures on behalf of university prior to the acquisition review of your financial statements including your filed form 990s shows that prior to the acquisition you conducted a robust charitable program in regard to your annual support of university you further affirm that ultimately one hundred percent of the net profits from the retail center will be contributed to university or its endowment or otherwise expended on university's behalf accordingly your primary purpose as used in sec_1 c -1 e is to engage in a charitable program on behalf of university and the scope of this charitable program is commensurate in scope with your financial resources therefore you are not organized and operated for the primary purpose of carrying on an unrelated_trade_or_business ill the third issue to be addressed is whether the llc's rental activities will cause you to be classified as a feeder_organization under sec_502 sec_502 provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 in determining the primary purpose of an organization all circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the organization's exempt_activities sec_1 a however sec_502 provides that the term trade_or_business shall not include the deriving of rents which would be excluded under sec_512 if sec_512 applied to the organization sec_512 generally excludes rents_from_real_property subject_to a couple of exceptions in this case none of those exceptions apply accordingly if sec_512 applied llc's rental income would be excluded from the calculation of unrelated_business_taxable_income under sec_512 therefore llc's rental activities are not a trade_or_business within the meaning of sec_502 meaning that you will not be classified as a feeder_organization under sec_502 conclusion based on the foregoing we rule as follows the ownership of the retail center by llc and the conduct of rental activities on behalf of llc will not provide a basis for the revocation of your tax-exempt status under sec_501 c rental payments to llc by tenants in accordance with the terms of the leases will not be treated as unrelated_business_taxable_income to you the conduct of the rental activities on behalf of llc and the payment of rent to llc under the leases will not cause you to be classified as a feeder_organization under sec_502 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
